DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response applicant’s submission received  09/12/2019.                    .
2.	Claims 1 – 8, 10 – 11, 15,  17 – 18 and 21 have been amended.	
3.	No new claim(s) have/has been added.
4.	Claims 12 - 14 and 16 have been cancelled.
5.	Claims 1 – 11, 15 and 17 – 21 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the filing receipt and application data sheet.
Domestic benefit has been claim with regards to 35 U.S.C. § 371 National Stage of International Patent Application No. PCT/EP2018/056552, filed March 15, 2018, and US provisional application 62/471,434, filed on March 15, 2017.

Oath/Declaration
1.	  The applicant’s oath/declaration filed on 09/12/2019 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 09/12/2019 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 09/12/2019 are acceptable for examination purposes.
Specification (Abstract)
1.	The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. 
The abstract submitted is less than 50 words and it repeats the information given in the title. Appropriate correction is required.
3.	On page 6 of the instant specification “Step 4” recites the number 23.502, however this number is referring to a specific document which should be references as TS 23.502 v0.2.0. Appropriate correction is required.


Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 10 – 11, 15 and 21 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A.  Claims 10, 15 and 21 are directed to the AMF, SMF and UE (these are nodes in the network as seen in figures 1 – 6)   respectively which are well known to possess structure (statutory class of a machine) in the IMS network, however the body of claims 10, 15 and 21 are directed to method steps without any structure claim includes no structural limitations defining the scope of the device. As such, the metes and bounds of the claim are not definite. This can be overcome by adding structural limitations to the claim in addition to the functional limitations.
B. Claim 11 is rejected by virtue of its dependency on rejected claim 10 and possess no structural components that would cure the deficiency as explained in “A” above.

Objection to the claims
1.	The numbers 106 and 108 are crossed out in independent claim 1, however it does not appear from the amendments to claims 3 - 4 that these numbers are crossed out but appears  to be underlined. Appropriate correction is required.

Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language 
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 – 7, 10  - 11, 15, 17 - 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (TS 23.502 V0.2.0, 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Procedures for the 5G System; Stage 2, release 15 ) in view of Kim (US 2019/0394711 A1, the provisional application 62/461,794 is relied on that is dated 02/22/2017, a copy is provided with markup to the pertinent paragraphs relied on that supports the published document ).
Regarding claim 1,3gpp discloses: Currently Amended) A method performed by an Access and mobility Management Function,(AMF),  (page 20, see figure 4.2.3.4-1, and the steps that follows are pertaining to each component in the figure including the AMF) the method comprising:
 receiving from a Session Management Function,(SMF) a request to establish User Plane,(UP) for a user equipment's (UE's) Protocol Data protocol data unit (PDU) session (step 3a. on page 20, the SMF sends to the AMF  N11 message (this is a request from the SMF for user plane connection). In addition see Step 1 and 2a of Page 20: The user plane connection needs to  be set up in order to transmit the buffered data for the UE which is buffered at the UPF. The SMF is then contacted which further sends the N11 message (request message) to the AMF to set up the user plane connection),   It can be clearly in step 3a on page 20 the content of the N11 message however the N11 message does not entails: wherein the request comprises information indicating a preferred access type, this deficiency is cured by Kim see ¶ 0158, the N11 message is transmitted to the AMF, the N11 request message indicates the RAT type, this is interpreted as the type of network to be access. [see corresponding page 26 of the provisional application included].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 3GPP’s system in view of Kim. The motivation for making the above modification would have been to provide connection management for non-3GPP access [¶ 0003 of Kim].

Claim 10 is analyzed with respect to claim 1.

Claim 15 is analyzed with respect to claim 1, the only difference is: The SMF receive from a User Plane Function(UPF) a notification that the UPF is buffering down-link data for aprotocol data unit (PDU) session for a user equipment (UE); [This is disclosed on page 20 of 3GPP step 1;  and ¶ 0156 of Kim].

Claim 17 is analyzed with respect to claim 15.

Regarding claim 18, 3GPP discloses:  A method performed by a user equipment (UE) (see figure 4.2.3.4-1, label UE), the method comprising:
 receiving a page message, wherein the page message is configured to trigger the UE to make a Service Request(SR) (see page 21, step 4, the paging message when receive by the UE that is sent from the AMF is to perform a service request, see step 5 and step 7 on page 22), 3GPP discloses every aspect of the claimed invention except to perform the service request over non-3GPP access; and the UE, in response to receiving the page message, performing a Service Request procedure over non-3GPP access if non-3GPP access is available. This difference is seen in the reference of KIM see ¶ 0191 - ¶ 0192, that is the service request is performed over the non-3GPP access after being paged, the availability of the network can be seen in ¶ 0189. [see page 29 of the provisional application for support].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 3GPP’s system in view of Kim. The [¶ 0003 of Kim].

[in addition the examiner directs the applicant’s attention to the translated document (included for applicant consideration) of KR1020090053207 the last 2 pages in which if there is a possibility of connecting/sending a service request to a particular network via paging the UE will able to detect the possibility that the network is available and would connect or not connect by sending or not sending a service request].

Claim 21 is analyzed with respect to claim 18.

Claim 2, Kim further discloses: The method of claim 1, wherein, in response to the request from the SMF , the AMF  performs a process comprising: 
determining that the UE is in the idle state with respect to both a 3GPP access and a non- 3GPP access; and  [¶ 0012, idle in both 3GPP and non-3GPP access]
as a result of determining that the UE is in the idle state with respect to both a 3GPP access and a non-3GPP access, the AMF  initiates paging of the UE by the 3GPP access, the paging initiation comprising transmitting to a Radio Access Network, RAN, node a page request to page the UE.  [¶ 0147, when in the idle mode for not access network a paging message is transmitted to the UE, this  message is sent by the 3GPP access via the RAN].[see page 22 of the provisional application].

Claim 11 is analyzed with respect to claim 2.

 	Claim 3, Kim further discloses: The method of claim 2, wherein the page request transmitted by the AMF comprises information indicating the preferred access type that was signaled to the AMF by the SMF in the request to establish the UP.  [¶ 0147, the paging message includes the RST type information that is the type of access network, this message is sent from the AMF as seen in ¶ 0167].

Claim 4, Kim further discloses: The method of claim 3, wherein the page message is configured to trigger the UE to make a Service Request, SR, over non-3GPP access. [¶ 006, the paging message is sent to the UE after which a service request is sent towards the network for receiving downlink data]

Claim 5, Kim further discloses: The method of claim 1, wherein, in response to the request from the SMF (108), the AMF (106) performs a process comprising:
determining that the UE is in a connected state with respect to either the 3GPP access or the non-3GPP access and in an idle state; and [¶ 0146, connected and idle in the different network access]
as a result of determining that the UE is in a connected state with respect to either the 3GPP access or the non-3GPP access and in an idle state otherwise [¶ 0146, connected and idle in the different network access] , the AMF (NASI notification message which includes Radio Access Technology(RAT) information. [ ¶ 0146, a NAS message is sent to the UE for downlink data to be received this message tells the access network type the data is being transmitted over].
Claim 6, Kim further discloses:  The method of claim 5, wherein the NAS message further include a PDU session ID identifying the PDU session that is associated with the down-link data that triggereda user plane function (UPF) to send the notification received by the SMF . [Latter part of ¶ 0146, the PDU session is indicated in the NAS message see ¶ 0109 for the UPF as being part of the NAS message].

Claim 7, Kim discloses:  The method of claim 1, wherein, in response to the request from the SMF 
determining that the UE is in a connected state with respect to either the 3GPP access or the non-3GPP access and in an idle state otherwise, and [¶ 0121, any combination of idle and connected state is possible with the UE and the different access network]
as a result of determining that the UE is in a connected state with respect to either the 3GPP access or the non-3GPP access and in an idle state otherwise  [¶ 0121, any combination of idle and connected state is possible with the UE and the different access network], the AMF (RAN) a N2 request. [¶ 0121, N2 request is part of the connectivity request seen in figure 8 between the AMF and 3gpp access]. 

Claim 19, Kim further discloses: The method of claim 18, wherein the page message comprises an indicator indicating a preferred access type.  [¶ 0147, the paging message may include the access associated information that it the RAT type information].


Claim 20, Kim further discloses: The method of claim 19, wherein the indicator is set to "non-3GPP access." [¶ 0143 and ¶ 006, the UE is being page in order to send data via the non –3gpp access, an indicator must be present to let the UE be aware that it is the non-3GPP access is being used rather than the 3GPP access].

Allowable Subject Matter
1.	Claims 8 -  9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463